DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a national stage entry of PCT/EP2019/055361 filed 03/05/2019.
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.	a. Certified copy of application 102018203671.3 was received on 08/28/2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
4.	Such claim limitation(s) is/are: 
a) “an emission reduction unit configured to control…” in claims 13, 23, and 24.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
5.	Claims 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites “…activat[ing] the switch… if… the transceiver device is operated for a receiving but not a transmitting user station”. It is unclear to the Examiner what a transceiver device “being operated for a receiving but not a transmitting” device means; the claim is therefore indefinite, and rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 13, 15, and 22 - 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hehemann (US 20170063571 A1).

	Regarding claim 13, Hehemann discloses subject matter relating to CAN bus transmission. Specifically, Hehemann discloses a transceiver device for a bus system (bus system with transceivers; see paragraphs [0039 – 0041] and Fig. 1), comprising: 
	a transmitting stage configured to transmit a transmit signal to a first bus wire of a bus of the bus system (TX path with transistor and driver; see paragraph [0053] and Fig. 4), wherein in the bus system, an exclusive, collision-free access of a user station to the bus of the bus system is at least temporarily ensured (bus system ensures exclusive, collision free access to the bus; see paragraph [0071]), and configured to transmit the transmit signal to a second bus wire of the bus (TX path includes second driver; see paragraph [0053] and Fig. 4); 
	a receiving stage configured to receive a bus signal transmitted on the bus wires (CAN bus signal is transmitted; see paragraph [0053] and Fig. 4; CAN bus signal is received; see paragraphs [0014] and [0052] and Fig. 1); and 
	an emission reduction unit (emission control device; see paragraph [0053] and Fig. 4) configured to control a switch-on path of a first stand-off device in the transmitting stage (driver 122 leading to transistor 121 (first standoff device) is controlled by emission control device; see paragraph [0053] and Fig. 4) as a function of whether or not a dominant state of the transmit signal occurs (emission control device detects dominant signals; see paragraph [0058]; emission control device controls during suitable phases (i.e. dominant signal periods); see paragraphs [0054 - 0059]). 

	Regarding claim 15, Hehemann discloses the subject matter of the parent claim(s), as noted above. Hehemann further discloses:
	wherein the transmitting stage includes a first transmitting block configured to transmit the transmit signal to the first bus wire (first transistor and driver transmit to wire; see paragraph [0053] and Fig. 4) and a second transmitting block configured to transmit the transmit signal to the second bus wire (second transistor and driver transmit to wire; see paragraph [0053] and Fig. 4), and wherein the first stand-off device is connected into the first transmitting block (first transistor is part of the transmitting block; see paragraph [0053] and Fig. 4)

	Regarding claim 22, Hehemann discloses the subject matter of the parent claim(s), as noted above. Hehemann further discloses:
	wherein the transceiver device is a CAN FD transceiver device (device can be CAN FD; see paragraph [0017]).

	Regarding claim 23, Hehemann discloses a bus system, comprising: 
	a bus (bus systems; see paragraphs [0039 – 0041] and Fig. 1); and 
	at least two user stations which are interconnected via the bus in such a way that they are able to communicate with one another, wherein at least one of the at least two user stations includes a transceiver device including (bus system with multiple interconnected devices comprising transceivers; see paragraphs [0039 – 0041] and Fig. 1): 
		a transmitting stage configured to transmit a transmit signal to a first bus wire of a bus of the bus system (TX path with transistor and driver; see paragraph [0053] and Fig. 4), wherein in the bus system, an exclusive, collision-free access of a user station to the bus of the bus system is at least temporarily ensured (bus system ensures exclusive, collision free access to the bus; see paragraph [0071]), and 
		configured to transmit the transmit signal to a second bus wire of the bus (TX path includes second driver; see paragraph [0053] and Fig. 4); 
		a receiving stage configured to receive a bus signal transmitted on the bus wires (CAN bus signal is transmitted; see paragraph [0053] and Fig. 4; CAN bus signal is received; see paragraphs [0014] and [0052] and Fig. 1); and 
		an emission reduction unit (emission control device; see paragraph [0053] and Fig. 4) configured to control a switch-on path of a first stand-off device in the transmitting stage (driver 122 leading to transistor 121 (first standoff device) is controlled by emission control device; see paragraph [0053] and Fig. 4) as a function of whether or not a dominant state of the transmit signal occurs (emission control device detects dominant signals; see paragraph [0058]; emission control device controls during suitable phases (i.e. dominant signal periods); see paragraphs [0054 - 0059]).

	Regarding claim 24, Hehemann discloses a method for reducing conducted emissions (device reduces emissions; see paragraph [0042]) carried out using a transceiver device for a bus system (bus system comprising transceivers; see paragraphs [0039 – 0041] and Fig. 1): in which an exclusive, collision-free access of a user station to a bus of the bus system is at least temporarily ensured (bus system ensures exclusive, collision free access to the bus; see paragraph [0071]), the transceiver device including a transmitting stage (device incl. TX path with transistor and driver; see paragraph [0053] and Fig. 4), a receiving stage (CAN bus signal is transmitted; see paragraph [0053] and Fig. 4; CAN bus signal is received; see paragraphs [0014] and [0052] and Fig. 1), and an emission reduction unit (emission control device; see paragraph [0053] and Fig. 4), the method comprising the following steps: 
	transmitting, using the transmitting stage, a transmit signal to a first bus wire of the bus (TX path with transistor and driver; see paragraph [0053] and Fig. 4); 
	transmitting the transmit signal to a second bus wire of the bus (TX path includes second driver; see paragraph [0053] and Fig. 4);; 
	receiving, using the receiving stage, a bus signal transmitted on the bus wires (CAN bus signal is transmitted; see paragraph [0053] and Fig. 4; CAN bus signal is received; see paragraphs [0014] and [0052] and Fig. 1); and 
	controlling, using the emission reduction unit, a switch-on path of a first stand- off device in the transmitting stage (driver 122 leading to transistor 121 (first standoff device) is controlled by emission control device; see paragraph [0053] and Fig. 4) as a function of whether or not a dominant state of the transmit signal occurs (emission control device detects dominant signals; see paragraph [0058]; emission control device controls during suitable phases (i.e. dominant signal periods); see paragraphs [0054 - 0059]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	Claim(s) 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hehemann (US 20170063571 A1) in view of Reindl (US 20050135331 A1).

	Regarding claim 14, Hehemann discloses the subject matter of the parent claim(s), as noted above. Hehemann further discloses 
	wherein first stand-off device is a P-channel stand-off device, and wherein the emission reduction unit is configured to control an effective resistance to ground for the switch-on path of the P-channel stand-off device (emissions control device controls a path to ground; see paragraph [0053] and Fig. 4).
	Hehemann does not explicitly disclose that this is a P channel device.

	However, Reindl discloses subject matter relating to CAN bus transmission. Specifically, Reindl discloses (P channel transistor switching CAN signal; see paragraph [0006] and Fig. 2)

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Hehemann with Reindl by specifying that the device is a P channel device. One of ordinary skill in the art would have found it obvious to do so, as this is a selection between a finite number of options, with a reasonable expectation of success, which has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.

	Regarding claim 16, Hehemann discloses the subject matter of the parent claim(s), as noted above. Hehemann further discloses 
	wherein the first stand-off device is a P-channel stand-off transistor, and the emission reduction unit is configured to control a gate of the P-channel stand-off transistor (emissions control device controls gate of transistor; see paragraph [0053] and Fig. 4).
	Hehemann does not explicitly disclose that this is a P channel device.

	However, Reindl discloses subject matter relating to CAN bus transmission. Specifically, Reindl discloses (P channel transistor switching CAN signal; see paragraph [0006] and Fig. 2)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Hehemann with Reindl by specifying that the device is a P channel device. One of ordinary skill in the art would have found it obvious to do so, as this is a selection between a finite number of options, with a reasonable expectation of success, which has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.

	Regarding claim 18, Heheman teach the subject matter of the parent claim(s), as noted above. Hehemann does not disclose the limitations of claim 18.

	However, Reindly discloses subject matter relating to bus systems. Specifically, Reindl discloses:
	wherein the second stand-off device is an N-channel stand-off transistor (N channel transistor switching CAN signal; see paragraph [0006] and Fig. 2)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Hehemann with Reindl by specifying that the device is a N channel device. One of ordinary skill in the art would have found it obvious to do so, as this is a selection between a finite number of options, with a reasonable expectation of success, which has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.

9.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hehemann (US 20170063571 A1)

	Regarding claim 17, Hehemann discloses the subject matter of the parent claim(s), as noted above. Hehemann further discloses:
	wherein the second transmitting block includes a second stand-off device (second transistor and driver transmit to wire; see paragraph [0053] and Fig. 4) which is smaller than the first stand-off device which is provided in the first transmitting block.
	Hehemann does not explicitly disclose the size of the stand off devices.

	However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Hehemann by specifying that the second stand off device is smaller than the first. This is a selection between a finite number of options, with a reasonable expectation of success, which has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A) US 5323072 A – Bus device for interference reduction

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: /RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464                                                                                                                                                                                                        more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464                           

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464